UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4153
AMARANTE GARCIA, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-00-298)

                  Submitted: September 25, 2001

                      Decided: October 26, 2001

  Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Darren Byers, THE LAW OFFICES OF J. DARREN BYERS,
Winston-Salem, North Carolina, for Appellant. Benjamin H. White,
Jr., United States Attorney, Steven H. Levin, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GARCIA
                              OPINION

PER CURIAM:

   On October 3, 2000, Amarante Garcia, Jr., pled guilty to distribu-
tion of methamphetamines. After the district court found Garcia
played a substantial role in the drug transaction, Garcia moved to
withdraw his guilty plea. The court denied Garcia’s motion and sen-
tenced him to seventy months’ imprisonment. On appeal, Garcia chal-
lenges the district court’s refusal to afford him a minor role
adjustment in offense level and the denial of his motion to withdraw
his guilty plea.

   Garcia attacks the district court’s denial of his motion for an
offense level reduction as a minor participant in the drug transaction
under U.S. Sentencing Guidelines Manual, § 3B1.2 (1998). We
review a sentencing court’s determination of the defendant’s role in
the offense for clear error. United States v. Perkins, 108 F.3d 512, 518
(4th Cir. 1997). "A finding is ‘clearly erroneous’ when although there
is evidence to support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mistake has been
committed." United States v. United States Gypsum Co., 333 U.S.
364, 395 (1948). The evidence supports no such conclusion in this
case.

   A district court may grant a two-level reduction to a defendant who
is "less culpable than most other participants, but whose role could
not be described as minimal." USSG § 3B1.2, comment. (n.3). The
court’s determination is "heavily dependent upon the facts of the par-
ticular case," USSG § 3B1.2, comment. (backg’d), and is reviewed
for clear error. United States v. Reavis, 48 F.3d 763, 768 (4th Cir.
1995). The defendant has the burden of convincing the court by a pre-
ponderance of the evidence that he is entitled to the adjustment. Id.
at 769.

   There was no clear error in the district court’s finding Garcia failed
to carry his burden. Garcia argues he was less culpable than the other
participants in the drug transaction because he acted only as a transla-
tor. However, as noted by the district court, Garcia played a key role
in facilitating the sale of the methampehtamines by establishing con-
                        UNITED STATES v. GARCIA                         3
tact with each party, arranging the time and place for the parties to
meet, and acting as an intermediary between the undercover police
officers and the co-defendants. While Garcia may not have been the
director of the drug sale, his participation was essential to its success.
Thus, there was no clear error.

   Next, Garcia argues the district court erred in denying his motion
to withdraw his guilty plea. This court reviews the denial of a motion
to withdraw a guilty plea for abuse of discretion. United States v.
Craig, 985 F.2d 175, 178 (4th Cir. 1993). Based on the factors set out
in United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991), and
after reviewing the transcript of the Fed. R. Crim. P. 11 hearing, we
find the court did not abuse its discretion in denying that motion.

  Based on the foregoing, we affirm Garcia’s sentence. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED